Citation Nr: 1123757	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  02-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for dermatitis.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO, among other things, granted service connection for dermatitis with a disability rating of 10 percent and PTSD with a disability rating of 30 percent, effective November 16, 2001.

In February 2005, the Board remanded the Veteran's claims for additional development.  Subsequently, in a March 2006 decision, the Appeals Management Center (AMC) awarded a higher initial rating to 50 percent for PTSD, effective November 16, 2001.  By an October 2007 decision, the Board granted a 30 percent rating for dermatitis, effective from August 20, 2002, to November 28, 2005.  The Board denied an evaluation in excess of 10 percent for dermatitis for the other rating periods.  An initial evaluation in excess of 50 percent for PTSD was also denied by the Board.

The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, the Veteran's representative and VA General Counsel filed a joint motion for remand.  By an October 2008 order, the Court granted the joint motion.  The Board's October 2007 decision appears to have been set aside in its entirety despite the award of the 30 percent rating, and the case was remanded to the Board for further action.

In July 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  After the development was completed and the case was recertified to the Board, the Veteran's representative requested additional time for the submission of evidence or argument.  The Board granted the motion and provided 90 days from February 25, 2011 to submit the additional evidence or argument.  On May 26, 2011, the Veteran and his representative submitted additional evidence and argument.  The Veteran's representative waived review of the newly submitted evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider such evidence in the adjudication of this appeal.

(The decision below addresses the issue of entitlement to an initial evaluation in excess of 10 percent for dermatitis.  The issue of entitlement to an initial evaluation in excess of 50 percent for PTSD and the TDIU issue are addressed in the remand that follows the Board's decision.)


FINDING OF FACT

In May 2011, prior to the issuance of a final decision, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for dermatitis.


CONCLUSION OF LAW

The Veteran's appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for dermatitis has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2010).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

As noted in the introduction, the issue of entitlement to an initial evaluation in excess of 10 percent for dermatitis was remanded to the AOJ for additional development.  In May 2011, after the claim was recertified to the Board but prior to the issuance of a final decision, the Veteran submitted a letter stating that he wished to "discontinue my claim for the dermatology neck rash."  The Veteran's representative confirmed that the Veteran wished to withdraw the issue of entitlement to an initial evaluation in excess of 10 percent for dermatitis.  The Board finds that the Veteran has expressed his desire to withdraw his appeal of that issue.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to an initial evaluation in excess of 10 percent for dermatitis.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of that issue.


ORDER

The appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for dermatitis is dismissed.


REMAND

In July 2009, the Board remanded the PTSD rating claim in order to have the AOJ schedule the Veteran for another VA psychiatric examination.  Pursuant to the Board's remand, the Veteran underwent VA psychiatric examination later in July 2009.  A VA psychologist reviewed the claims file, and interviewed and examined the Veteran.  The psychologist provided a diagnosis of chronic PTSD.  A GAF (global assessment of functioning) score of 60 was assigned.  According to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score range of 51-60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner indicated there was a reduced reliability and productivity in occupational and social functioning.  The examiner also gave the opinion that the Veteran's mental disorder does not preclude him from being gainfully employed and that he is employable.  It was noted that the Veteran had been married for 10 years and that he retired from Ford Motor Company in 2007.

Subsequently, the Veteran and his representative submitted additional medical evidence.  Letters dated in November 2009 and April 2011 were submitted from a social worker at the Vet Center in Detroit.  The Veteran had received treatment at the facility since October 2008 after ceasing treatment in November 2005.  It was noted that the Veteran had retired in 2007 and had primarily worked the night shift with computers.  The social worker stated that the Veteran worked the night shift because there were fewer people with whom to interact.  The social worker stated that she failed to see the Veteran as employable and that the Veteran was able to function for so long at Ford because he had a position that isolated him from people.  In the April 2011 letter, the social worker stated that the Veteran was barely functional at that point in time.

A letter dated in January 2010 was submitted from a private psychologist, Dr. D.B.R., and a psychiatrist, Dr. M.L.C., from In The Zone Consulting.  The doctors reviewed relevant evidence from the claims file and interviewed the Veteran.  A diagnosis of chronic PTSD with delayed onset.  A GAF score of 30 was assigned.  According to DSM-IV, a GAF score range of 21 to 30 reflects behavior that is considerably influenced by delusions or hallucinations, serious impairment in communications and judgment, or an inability to function in almost all areas.  The doctors noted symptoms including survivor guilt, intrusive nightmares, increased startle reflex, hypervigilance, and recurrent thoughts of suicide.  Drs. D.B.R. and M.L.C. gave the opinion that the Veteran was totally disabled and likely so since at least 2001 or earlier.  The doctors stated that the Veteran's employment at Ford was extremely hard for the Veteran and only possible because he worked in near-complete isolation on the night shift.  Drs. D.B.R. and M.L.C. stated that the Veteran faced total impairment in the work and social realms as a direct result of his psychological reaction to the severe stressors he experienced in the military.  The doctors indicated that the Veteran is nonfunctional in many aspects of life including the inability to engage in appropriate relationships and even simple social situations, let alone in an occupational setting.  They concluded that the Veteran is clearly and profoundly disabled directly from PTSD.

The information from the Vet Center and In The Zone Consulting indicates that the Veteran's service-connected PTSD may have worsened since the most recent VA examination was conducted in July 2009.  The July 2009 examiner assigned a GAF score of 60 and indicated that the Veteran was employable.  However, the more recent evidence contains a significantly lower GAF score of 30 (which is the lowest of record) and an opinion that the Veteran is totally disabled and unemployable as a result of his PTSD.  Therefore, the Board finds that the claim should be remanded and the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In May 2011, the Veteran's representative contended that the Veteran's PTSD is totally disabling.  Additionally, the representative contended that, if a total schedular rating was not warranted, a TDIU was warranted.  The Court has held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Therefore, this aspect of the Veteran's initial claim for compensation benefits should be addressed on remand.  That is, the AOJ should address whether a TDIU is warranted when it re-adjudicates the remaining initial rating issue.  (The Board notes that the Veteran is also service connected for dermatitis, currently evaluated as 10 percent disabling.)

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In view of the contention that a TDIU is warranted, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate entitlement to a TDIU.  See 38 C.F.R. § 3.159(b)(1).  The letter should include information regarding the criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, a VA examiner should consider whether the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate entitlement to a TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination by a psychiatrist.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The examiner should review the claims file and consider the prior VA examination reports, the records from the Vet Center, and the January 2010 letter from In The Zone Consulting when forming any opinion.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the Veteran's PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, and a thorough discussion of Axis V, with an explanation of the numeric code assigned, should be included.  The report of examination must include the complete rationale for all opinions expressed.

Additionally, the history taken by the examiner should include a detailed recitation of the Veteran's employment and education and vocational attainment.  The examiner is requested to provide a definite opinion as to whether the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  (Service connection is in effect for PTSD and dermatitis.)  If the examiner finds that the Veteran's service-connected disabilities make him unable to secure or follow substantially gainful employment only in combination with non-service-connected disabilities, the examiner should say so and explain why.  The examiner should reconcile any opinion with that provided by Dr. Reid in January 2010, explaining why any opinion by the examiner that the Veteran is not unemployable on account of PTSD and dermatitis differs from Dr. Reid's opinion.

3.  The examination report with medical opinion should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

4.  After undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD.  Adjudicate whether the Veteran is entitled to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


